Citation Nr: 9923374	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-12 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for osteoarthritis of 
the lumbosacral spine, knees, shoulders and hands.  

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a fungal infection 
of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to June 
1947.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri. 


FINDINGS OF FACT

1.  There is no medical evidence linking a current pulmonary 
disorder to service.  

2.  There is no medical evidence linking arthritis to 
service.  

3.  A December 1987 rating decision denied service connection 
for hearing loss.

4.  Evidence submitted since the December 1987 rating 
decision is cumulative.  

5.  A September 1988 Board decision denied service connection 
for jungle rot.  

6.  Evidence submitted since September 1988 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic obstructive pulmonary disease is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2. The veteran's claim of entitlement to service connection 
for osteoarthritis of the lumbosacral spine, knees, shoulders 
and hands is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The evidence received since the December 1987 rating 
decision, which denied service connection for hearing loss is 
not new and material, and the veteran's claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103 
(1998).

4.  The evidence received since the September 1988 Board 
decision, which denied service connection for jungle rot is 
not new and material, and the veteran's claim for that 
benefit is remains denied.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.102, 3.156, 20.1103, 20.1105 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter the Board observes that although service 
medical records are available for the period of active 
service from October 1951 to October 1955, service medical 
records for the veteran's period of service September 1946 to 
June 1947 are not associated with the claims file.  A 
September 1987 response from the National Personnel Records 
Center reflects that those records may have been destroyed in 
a fire and are no longer available.  

I.  Service Connection for Pulmonary Disease and Arthritis

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of diseases, including arthritis, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A.  Pulmonary Disease

The veteran seeks service connection for pulmonary disease.  
Although the claims file contains no service medical records 
for the period of service from September 1946 to June 1947, 
there is mention in the record by the RO of morning reports 
indicating treatment for pneumonia in February and March 
1947.  The report of examination for separation from service 
in 1947 reflect no lung or pulmonary abnormality.  Service 
medical records for the period of service from October 1951 
to September 1955 reflect no pulmonary complaints, and a 
separation examination in September 1955 revealed the lungs 
and chest to be normal.  

Current medical evidence reveals the presence of pulmonary 
disease.  An October 1997 VA examination, for instance, 
revealed diagnoses of very severe obstructive lung disease 
and moderate restricted lung disease.  An October 1987 entry 
reflects a diagnosis indicating that pulmonary disease was 
suspected at that time.  

However, there is no medical evidence in the claims file 
suggesting that pulmonary disease had its onset in service or 
linking pulmonary disease to an history of symptomatology 
provided by the veteran.  There is no suggestion by a medical 
professional associating the current pulmonary disease with 
pneumonia years earlier in 1947.  Without medical evidence 
linking pulmonary disease to service, the veteran's claim is 
not well grounded.  

B.  Arthritis

Available service medical records contain no reference to 
arthritis and the veteran's musculoskeletal system was 
described as normal in May 1947 and September 1955 separation 
examinations.  Post service records, including an October 
1997 VA examination report, reflect the presence of systemic 
arthritis.  However, arthritis is not documented until many 
years after service, the first reference appearing in an 
October 1987 entry that included a diagnosis of an impaired 
right hand, with instructions to rule out arthritis.  The 
claims file contains no medical evidence of arthritis within 
a year of the veteran's separation from service and no 
medical evidence suggesting that the veteran's current 
arthritis had its onset in service, that it represents the 
culmination of a history of symptomatology provided by the 
veteran, or that it otherwise is related to service.  
Although the veteran apparently indicated in October 1987 
that he had arthritis most of his life, there is no medical 
evidence confirming the veteran's reported history in this 
respect.  Without any medical evidence linking the veteran's 
current arthritis to service, the veteran's claim for service 
connection is not well grounded.  

II.  New and Material Evidence

Service connection for a hearing loss was denied in an 
December 1987 rating decision.  The veteran was notified of 
that decision and did not perfect a timely appeal.  Service 
connection for jungle rot was denied by a September 1988 
Board decisions.  Both the Board decision and the unappealed 
rating decision constitute final decisions.  Those decision, 
therefore, are final.  See 38 U.S.C.A. § 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

A claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 20.1105.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  In the 
case of the veteran's claims for hearing loss and a fungal 
infection of the feet, this standard has not been met.  




A.  Hearing Loss

A the time of the RO's denial in December 1987 of service 
connection for hearing loss the RO had before it evidence 
consisting of service medical records for the veteran's 
period of service from October 1951 to September 1955, as 
well as the results of an October 1987 VA examination that 
revealed the presence of hearing loss and treatment records 
from 1986 and 1987 that similarly documented hearing loss.  
Service medical records that were before the RO contain no 
reference to hearing loss and the May 1947 and September 1955 
separation reports reflect that hearing was reportedly 15/15 
in both ears.  During the October 1987 VA examination the 
veteran provided a history hearing loss dating back to the 
1950's, and the examiner diagnosed a history of bilateral 
sensorineural hearing loss dating to the 1950's.  

Although the RO's December 1987 opinion does not provide any 
clear indication for the basis of the denial of benefits, the 
VA examiner's diagnosis did not specifically indicate that 
the onset of the veteran's hearing loss occurred as early as 
1955 or that hearing loss otherwise had its onset in service.  
Also, it appears that the examiner's opinion concerning the 
onset of hearing loss was in actuality simply a recitation of 
a history provided by the veteran, which in light of service 
medical record findings, was incorrect.  The VA examiner's 
opinion, as such, was not probative with respect to the issue 
of whether the veteran had its onset in service.  

Evidence submitted since the RO's December 1987 decision 
include VA treatment records from as early as 1986 
documenting complaints of hearing loss, as well at the 
results of an October 1997 VA audiological examination that 
confirmed the presence of current hearing loss.  This 
additional evidence does no more than confirm that which had 
already been established at the time of the December 1987 
rating decision, that the veteran suffered from hearing loss.  
This evidence, which does not link the veteran's hearing loss 
to service, adds nothing of value to what 


was already before the RO at the time of the earlier decision 
and is simply cumulative of that evidence already considered.  
As such, it is not new and material.

B.  Feet

In denying service connection for jungle rot, the Board held 
in September 1988 that any jungle rot that the veteran had 
while in service resolved without residual disability.  The 
Board pointed out in this respect that a separation 
examination revealed the veteran's skin to be normal, as did 
a VA examination in October 1987.  

Evidence submitted since the Board's decision similarly fails 
to document the presence of a skin disorder of the feet.  A 
VA examination of the skin in October 1997 revealed no 
abnormality or rashes.  Although the veteran indicated that 
he had been treated for a fungal infection in the past, he 
conceded that he was no longer experiencing problems in this 
respect, and the examiner through the diagnosis indicated 
that no disorder was present.  Since the September 1988 Board 
decision, no additional evidence of a fungal infection of the 
veteran's feet has been submitted, and the evidence submitted 
since the Board's earlier decision, therefore, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim and cannot be said to be 
material.  



ORDER

A claim for service connection for chronic obstructive 
pulmonary disease is denied. 

A claim for service connection for osteoarthritis of the 
lumbosacral spine, knees, shoulders and hands is denied.   

New and material evidence not having been submitted to reopen 
a claim for service connection for hearing loss, service 
connection for that disorder remains denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a fungal infection of the 
feet, service connection for that disorder remains denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

